Ryan, C.
This is an original application for a mandamus brought against school district No. 24 of Chase county, Nebraska, and its treasurer, H. H. Waggener. The petition alleges the "existence of an indebtedness on various accounts on the part of said school district, and that the several evidences 'of indebtedness have been duly assigned to the relator, and that the school district refuses to pay the same. The *238prayer is that a writ of mandamus issue commanding the treasurer to pay the said orders, aud that if it be shown by the answer and return of said treasurer and by proof that there are no funds in his hands for the payment of the same, said school district be compelled by mandamus to-levy and collect a sufficient amount of taxes to pay said orders.
This petition was filed June 30,1892; and it is probable that the present status of affairs in that school district would require in this petition an amendment for the purpose 'of submitting the case properly. There has been no brief served or filed, so far as the record shows, and no answer made. In view of these facts, and the further fact that this mandamus proceeding is brought simply for the collection of a debt due from the school district to private individuals, we are compelled to follow the rule laid down-in State, ex rel. Herpolsheimer, v. Lincoln Gas Co., 38 Neb., 33. The application is therefore dismissed without prejudice.
Dismissed.